Exhibit 10.43

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

Amendment dated as of February 1, 2018 (“Amendment”) to the Employment Agreement
dated as of August 1, 2016, by and between Spanish Broadcasting System Inc., a
corporation existing under the laws of Delaware with offices located at 7007 NW
77th Avenue, Miami, FL 33166 (the “Company”) and Richard D. Lara (“Executive”),
an individual whose principal place of residence and current mailing address is
------------------------------------------- (“Employment Agreement”).

 

RECITALS

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement as set
forth herein;

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties agree as follows:

1.Exhibit A.  Exhibit A is hereby amended in its entirety to read as set forth
on Attachment A hereto.

2.Defined Terms.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Employment Agreement.

3.Ratification of the Employment Agreement.  Except as set forth herein, all
other terms and conditions of the Employment Agreement are hereby ratified and
shall remain in full force and effect.

4.Counterparts.  This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original copy of this
Amendment and all of which together shall constitute one and the same
instrument.

5.Translation of Amendment.  In the event that this Amendment is translated into
any language other than the English language, the original English-language
version of this Amendment, in both form and substance, will govern this
transaction in all respects, notwithstanding that the English-language version
of this Amendment is not executed by either or both of the respective parties.

[remainder of page intentionally left blank]




 

64940926v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first written above.

 

SPANISH BROADCASTING SYSTEM, INC.

 

 

 

By:

 

/s/ Joseph A. Garcia

 

 

Joseph A. Garcia

 

 

Senior Executive Vice President and

 

 

Chief Financial Officer

 

EXECUTIVE

 

 

 

 

 

/s/ Richard D. Lara

 

 

Richard D. Lara

 

 

 

 

64940926v1

--------------------------------------------------------------------------------

 

Attachment A

 

EXHIBIT A

 

COMPENSATION RIDER

 

Richard D. Lara

 

 

(a)

Base Salary:  Commencing on February 1, 2018 and during the remainder of the
Term, the Company shall pay Executive an annual base salary of $400,000 (“Base
Salary”), in accordance with the payroll policies of the Company from time to
time in effect (currently payable bi-weekly) and provided to Executive in
writing, less amounts as may be required to be withheld by applicable federal,
state and local law and regulations, and any applicable deductions under the
Company benefit plans and consistent with this Employment Agreement.

 

(b)

Bonuses:  In addition to an annual performance-based bonus (the amount of which
is to be determined in the sole discretion of the Chief Executive Officer and as
approved by the Board of Directors), Executive is also entitled to a bonus of 5%
of net savings realized from the $3.8 million in legal costs paid by SBS to law
firms Kaye Scholer LLP and Stroock & Stroock & Lavan LLP during the 2015
calendar year for legal services rendered (the “2015 Base Year”).  During the
Term, the total legal expense the Company incurs each quarter from Kaye Scholer
and Stroock (and/or their alternates, if any) will be compared with the
corresponding quarter in the 2015 Base Year to determine the net savings
realized.  Payment of this bonus shall be made to Executive on a quarterly
basis.

 

(c)

Stock Participation:  Within two (2) business days after the execution of the
Amendment, the Company will issue to Executive 50,000 shares of the Company’s
Class A Common Stock, par value $0.0001 per share (the “Class A Common
Stock”).  On August 1, 2018, the Company will issue to Executive 25,000 shares
of Class A Common Stock so long as Executive is employed by the Company as of
such date.  If Executive has been terminated by the Company prior to August 1,
2018 pursuant to Section 9(a) of the Employment Agreement, the Company will
issue such shares to Executive upon the date of such termination.  All shares
issued pursuant to this paragraph (c) will be fully vested upon issuance.

 

 

64940926v1